   Case 2:20-cv-07543-GW-RAO Document 12 Filed 09/23/20 Page 1 of 1 Page ID #:46


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-7543-GW-RAOx                                              Date      September 23, 2020
 Title             Anthony Bouyer v. Autozone, Inc., et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                               None Present
                 Deputy Clerk                        Court Reporter / Recorder                     Tape No.
                Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                         None Present                                            None Present
 PROCEEDINGS:                IN CHAMBERS - ORDER SETTING SCHEDULING CONFERENCE


The Court sets a Scheduling Conference for October 29, 2020 at 8:30 a.m. Counsel are reminded of their
obligations to disclose information, confer on a discovery plan, and report to the Court, as required by
F.R.C.P. 26 and the Local Rules of this Court. Trial counsel are ordered to be present. A Joint 26(f)
Report shall be filed with the Court no later than October 19, 2020. See Local Rule 26-1.




                                                                                                     :
                                                                 Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                    Page 1 of 1
